Citation Nr: 0806625	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc and joint disease of the cervical 
spine. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc and joint disease of the thoracolumbar 
spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease and bursitis of the left 
shoulder.

5.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disease, 
indigestion, and hiatal hernia, as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 until July 1968 
and from February 1976 until March 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in North Little Rock, Arkansas.

The veteran's claim for service-connection for degenerative 
disc and joint disease of the cervical spine and right 
shoulder were initially rated as a combined 10 percent 
evaluation.  During the pendency of this appeal, the RO 
granted separate service connection claims for degenerative 
disc and joint disease of the thoracolumbar spine, 
degenerative disc and joint disease of the cervical spine and 
degenerative joint disease of the right shoulder at 10 
percent each.  Additionally, his claim for service-connection 
for left shoulder pain was initially rated at 0 percent but 
increased to 10 percent.  

Therefore, the veteran's service-connected degenerative disc 
and joint disease of the thoracolumbar spine, degenerative 
disc and joint disease of the cervical spine, degenerative 
joint disease of the right shoulder, and his service 
connected left shoulder bursitis and degenerative joint 
disease have each been evaluated at 10 percent disabling 
throughout the entire rating period on appeal.  

The Board also notes that during this appeal, the RO granted 
service connection for celiac disease at 10 percent effective 
July 2004, by a July 2006 rating decision.  Since this is 
considered a full grant of benefits for this particulr claim 
on appeal, it is not currently before the Board.

Additionally, in his notice of disagreement (NOD), the 
veteran requested review by a Decision Review Officer (DRO) 
of his claims on appeal.  In a February 2006 statement of the 
case a DRO addressed his claim de novo as part of the appeal 
process. See 38 CFR § 3.2600 (2007).  Accordingly, the Board 
considers the claims to have been properly adjudicated at the 
RO level.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
thoracolumbar spine disability, cervical spine disability, 
right shoulder disability, and left shoulder disability have 
been manifested by subjective complaints of intermittent pain 
but productive of no more than slight limitation of motion, 
with no neurological deficit or incapacitating episodes.  

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran is service-connected for celiac sprue and has 
been diagnosed with gastroesophageal reflux disease and a 
hiatal hernia.

4.  The veteran's current complaints of frequent indigestion 
are part and parcel of his service-connected celiac sprue.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for degenerative disc and joint disease of the 
thoracolumbar spine have not been met.  38 U.S.C.A. § 1110, 
1131, 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5243 
(2007).

2.  The schedular criteria for a rating in excess of 10 
percent for degenerative disc and joint disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1110, 1131, 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5003, 5243 (2007).

3.  The schedular criteria for a rating in excess of 10 
percent for degenerative joint disease of the right shoulder 
have not been met.  38 U.S.C.A. § 1110, 1131, 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5003 (2007).

4.  The schedular criteria for a rating in excess of 10 
percent for degenerative joint disease and bursitis of the 
left shoulder have not been met.  38 U.S.C.A. § 1110, 1131, 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, DCs 5003, 5019 (2007).

5.  Gastroesophageal reflux and a hiatal hernia were not 
incurred in or aggravated by service, nor are they shown to 
be due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's increased 
rating claims are appeals from an initial assignment of a 
disability rating.  As such, the claims require consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  However, as will be discussed 
below, the record does not support the assignment of 
different percentage ratings during the time period on 
appeal. 

Cervical Spine

The veteran is currently assigned a 10 percent disability 
evaluation for a cervical spine disability under DC 5003-
5243.  In order to warrant the next-higher 20 percent rating, 
the evidence must show any of the following:

*	forward flexion of the cervical 
spine greater than 15 degrees, but 
not greater than 30 degrees;
*	combined range of motion of the 
cervical spine not greater than 170 
degrees;
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis;
*	separately rating associated 
objective neurological 
abnormalities under Note 1; or 
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
past 12 months.

A February 2006 VA examination report reflects cervical spine 
range of motion findings as a forward flexion of 50 degrees; 
extension back of 50 degrees; right and left lateral flexion 
of 40 degrees; and right and left rotation of 55 degrees.  
While all range of motion findings were painful, there was 
normal alignment of spinous process without spasm or 
tenderness.  As forward flexion is greater than 30 degrees 
and the combined range of motion of the cervical spine is 
greater than 170 degrees and no spasm was found, a higher 
rating is not warranted.

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion of less 
than 30 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Although the veteran has reported competent evidence 
of pain, he has not established how that pain functionally 
limits him to a specific degree.  

Specifically, he reported to the VA examiner that he 
experiences daily flares of pain that are usually brought on 
by recreational activities.  He denied any additional 
weakness or restricted range of motion during these flares.  
While he tried to avoid repetitive push/pull activities, he 
denied any functional restrictions at home or at work.  

Moreover, the evidence does not show muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis as evidenced by a specific finding of no 
muscle spasms in the February 2006 VA examination.

Next, the evidence does not reflect neurological 
abnormalities.  During his February 2006 examination, the 
veteran described radiating pain in each of his trapezius and 
in the posterior shoulder region, but he denied any 
radiculopathy or neurological deficit attributable to this 
condition.  Physical examination revealed no weakness, no 
incoordination, and no fatigue.  And, as previously stated, 
motor strength and reflexes were normal and symmetrical.  
Therefore, there is no basis to separately service-connect 
neurological abnormalities of the cervical spine.

Further, the Board again considered whether DC 5243 provides 
a basis for an increased rating for degenerative disc disease 
of the cervical spine.  X-rays taken at the February 2006 VA 
examination reflected degenerative disc disease in C5-C6 
through C6-C7 with spurring.  Thus, DC 5243 is applicable.  
However, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to DC 5243.  Specifically, the 
veteran denied that he had had an incapacitating episode in 
the past 12 months and he also stated that he had not missed 
work because of this condition.  

As such, the evidence does not support a higher rating.  In 
so finding, the Board has appropriately considered additional 
functional impairment per 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful 
motion of the cervical spine was noted upon examination but, 
the evidence as a whole simply does not reveal a disability 
picture more nearly approximating the next-higher 20 percent 
evaluation under the general rating formula.  

Thoracolumbar Spine

The veteran is currently assigned a 10 percent disability 
evaluation for degenerative disc and joint disease of the 
thoracolumbar spine pursuant to DC 5003-5243, which indicates 
that the spinal disability includes both degenerative 
arthritis and limitation of motion.  See 38 C.F.R. § 4.27 
(2007) (noting that the diagnostic code for diseases may 
contain the diagnostic code for the disease followed by a 
hyphen and the diagnostic code for the residual condition on 
which the rating is based); 38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis is rated on limitation of joint 
motion).

Throughout the rating period on appeal, thoracolumbar spine 
disabilities are evaluated under the general rating formula 
for diseases and injuries of the spine.  In order to warrant 
the next-higher 20 percent rating, the evidence must show any 
of the following:

*	forward flexion of the 
thoracolumbar spine greater than 30 
degrees but less than 60 degrees;
*	combined range of motion of the 
thoracolumbar spine not greater 
than 120 degrees;
*	muscle spasm or guarding severe 
enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis;
*	separately rating associated 
objective neurological 
abnormalities under Note 1; or 
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
past 12 months.

An "incapacitating episode" is defined as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  

After a review of the evidence, the Board finds that the 
evidence does not support a higher rating.  First, the 
evidence does not reflect limitation of motion to warrant a 
higher rating.  Specifically, during his February 2006 VA 
examination the veteran had minimal limitation of motion 
including forward flexion of 90 degrees.  As forward flexion 
was not limited to between 30 and 60 degrees, a higher rating 
is not warranted.

Next, the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees as showed by forward flexion to 
90 degrees, plus back extension of 20 degrees; right and left 
lateral bending of 40 degrees; and right and left rotation of 
55 degrees.  Considering anatomically normal lateral bending 
and rotation is 30 degrees, the total range of motion is 
still over 200 degrees.  Therefore, there is no basis for a 
higher rating based on a combined limitation of motion.  

Moreover, the examiner noted that all range of motion 
findings were performed without pain.  On repetitive range of 
motion findings it was noted that there was no weakness, 
fatigability, discoordination, additional functional 
limitation impairment, or additional restricted range of 
motion.

Upon physical examination, the thoracolumbar spine had normal 
alignment spinous process without spasm or tenderness.  X-
rays revealed disc narrowing of the lumbar spine and mild 
anterior spurring of lower dorsal spine.   Additionally, the 
veteran walked with a normal gait and did not use a cane or 
brace to ambulate.  Based on the above findings, the next-
higher 20 percent rating is not warranted.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain in finding that 
the evidence does not support a higher rating.   See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The Board 
acknowledges the veteran's reports of intermittent pain, 
which is typically brought on by prolonged periods of 
sitting.  Although the veteran has reported competent 
evidence of pain, he has not established how that pain 
functionally limits him to a specific degree. 

Next, the evidence does not reflect neurological 
abnormalities.  During the February 2006 VA examination, 
motor strength was 5+ and equal in both upper and lower 
extremities.  Reflex is 2+ and also equal in wrists, elbows, 
knees, and ankles bilaterally.  Therefore, there is no basis 
to separately service-connect neurological abnormalities of 
the thoracolumbar spine.

Further, the Board has considered whether DC 5243 provides a 
basis for an increased rating for degenerative disc disease, 
including any incapacitating episodes.  As indicated above, 
X-rays reflect that the veteran has disc space narrowing.  
Thus, DC 5243 is applicable.    

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

Here, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to DC 5243.  The veteran has 
reported that he experiences intermittent pain, which usually 
occurs once every two weeks.  He also indicated that during 
these flares he will take a brief break and stretch.  

While the records reflect that he experienced pain daily, at 
the February 2006 VA examination he denied any functional 
restrictions at home or at work for this condition.  He also 
denied being incapacitated in the past 12 months or that he 
experienced any major effects on his daily life.  

Therefore, the objective evidence does not reflect that he 
had any period of bed rest prescribed by a physician or as 
treatment by a physician - the hallmarks of a higher rating 
under DC 5243.  As such, while the Board acknowledges the 
veteran's complaints of pain, the evidence does not support a 
higher rating on the basis of incapacitating episodes.

In sum, the evidence does not support a higher rating.  In so 
finding, the Board has appropriately considered additional 
functional impairment per 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
evidence as a whole simply does not reveal a disability 
picture more nearly approximating the next-higher 20 percent 
evaluation under the general rating formula.  



Shoulders

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for arthritis of the right 
shoulder pursuant to DC 5003 and 10 percent for arthritis and 
bursitis of the left shoulder under DCs 5003-5019.  Under DC 
5003, the rating for arthritis of a joint is based on 
limitation of motion.  Further, DC 5003-5019 indicates the 
presence of bursitis in the veteran's left shoulder.   Under 
DC 5019, bursitis is also rated on limitation of motion of 
affected parts.  

The criteria for limitation of motion of the shoulders are 
found under DC 5201.  This code provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation for the major shoulder, and a 20 
percent evaluation for the minor shoulder.  See 38 C.F.R. § 
4.71a, DC 5201. 

The normal range of motion of the shoulder is forward flexion 
to 180 degrees; abduction to 180 degrees, external rotation 
to 90 degrees and internal rotation to 90 degrees. 38 C.F.R. 
§ 4.71, Plate I.  The Board further notes that, under the 
laws administered by VA, a distinction is made between major 
and minor upper extremities for rating purposes.  In the 
instant case, the veteran's right shoulder is considered the 
major upper extremity, since he indicated that he is right 
side dominant.

Upon review of the objective medical findings reported on VA 
examinations, the Board finds that the veteran has 
consistently been able to raise his arm above the shoulder 
level.  For instance, at the February 2006 VA examination, 
each shoulder had forward flexion to 180 degrees, posterior 
flexion to 45 degrees, abduction to 120 degrees, adduction to 
0 degrees, internal rotation to 90 degrees, and external 
rotation to 80 degrees.  Such findings are similar to those 
obtained in a previous VA examination of the left shoulder in 
September 2004, which revealed a forward flexion to 180 
degrees, abduction to 180 degrees, internal rotation to 80 
degrees, and external rotation to 90 degrees.  

At the time of the September 2004 VA examination, the veteran 
experienced pain with motion in the left shoulder, but during 
the later examination in February 2006, he experienced pain 
in motion with the right shoulder with no significant pain on 
range of motion with the left shoulder.  Additionally, during 
the February 2006 VA examination, there was no weakness, 
fatigability, discoordination, additional functional 
impairment, or additional restricted range of motion 
following repetitive stress tests.  

Based on the above, neither arm motion was limited to 
shoulder level during either VA examinations.  See 38 C.F.R. 
§ 4.71a, DC 5201.  Accordingly, an initial evaluation in 
excess of 20 percent under DC 5201 is not warranted.  As 
such, the veteran's range of motion findings of the shoulders 
is noncompensable under the provisions of DC 5201.

Although his range of motion findings do not support a 
compensable evaluation under DC 5201, DC 5003 provides that 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion and a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a, DC 5003.  

During the September 2004 VA examination of the left 
shoulder, the veteran reported having episodic pain related 
to an increase in activities and repetitive actions over the 
past several years.  He denied experiencing weakens, 
stiffness, swelling, giving away, or locking.   Upon physical 
examination, his left shoulder was non-tender to palpation.  
It was also noted that sensation and reflexes were intact 
throughout the left upper extremity.  At that time, he was 
given a diagnosis of chronic bursitis and no degenerative 
joint disease was found.  Additionally, VA treatment records 
dated March 2005 indicated that the veteran continued to 
experience pain in his left shoulder.  

Later, X-rays taken at the February 2006 VA examination 
revealed mild degenerative joint disease in both 
acromioclavicular joints of the shoulders.  Thus, the veteran 
has x-ray evidence of degenerative joint disease of the 
shoulders, and objective findings that the shoulders are 
affected by limitation of motion, albeit noncompensable under 
the rating criteria for the arm, a 10 percent disability 
rating is warranted under DC 5003.

The Board has reviewed the evidence of record and finds no 
basis for assignment of the next-higher 20 percent evaluation 
under DC 5003.  Indeed, while the evidence demonstrates a 
limitation of motion and the involvement of major joints, the 
objective evidence of record does not indicate that the 
veteran has occasional incapacitating exacerbations of the 
shoulders.  He has described chronic pain in the posterior 
aspect of each shoulder and acromioclavicular joints, which 
has affected his sleep, but he denied an additional 
restricted range of motion, weakness, or being incapacitated 
in the past 12 months for this condition.  Additionally, he 
denied any major work-related effects with activities due to 
pain.  

The Board has determined that no other diagnostic codes are 
pertinent to the claim.  Since the evidence of record does 
not demonstrate ankylosis, DC 5200 is not for consideration.  
Similarly, as there is no showing of impairment of the 
humerus, DC 5202 does not apply.

In so finding, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, it is acknowledged that the veteran complained 
of pain and stiffness in VA treatment records and 
examinations.  

Objectively, there was evidence of painful motion and minimal 
tenderness to palpitation in February 2006, but there was no 
swelling, redness, heat, or deformity in the shoulder region.  
Additionally, as indicated above, there was no weakness, 
fatigability, discoordination, additional functional 
impairment, or additional restricted range of motion 
following repetitive stress tests. 

In conclusion, there is no support for a rating in excess of 
10 percent for the veteran's degenerative joint disease of 
the shoulders or bursitis of the left shoulder over any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).  

In sum, the evidence does not support the next-higher 
evaluations for thoracolumbar, cervical spine, or shoulders 
disabilities.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

It is also noted that the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.	

II.  Service Connection Claim

In essence, the veteran maintains that his complaints of 
frequent indigestion are related to his service in the 
Persian Gulf.  Significantly, the Board notes that the 
veteran was service-connected for celiac sprue by a July 2006 
rating decision.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2006).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The claimant is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  His DD-214 reflects that he had service in the 
Southwest Asia theater of operations from December 1990 to 
May 1991.  However, a review of the claims file reveals that 
the veteran's claimed gastrointestinal disorder has been 
diagnosed.  

For example, an October 2003 report following a VA upper 
gastrointestinal series diagnosed him with a small sliding 
hiatal hernia with a small amount of gastroesophageal reflux.  
Moreover, such findings are consistent with a VA examination 
of the intestines performed in September 2004, which 
diagnosed the veteran with hiatal hernia, celiac disease and 
gastroesophageal disease. 

Although a recent VA examination of the intestines conducted 
in July 2006 concluded that an upper endoscopy performed in 
November 2003 reported showing no hiatal hernia or reflux of 
the esophagitis, such findings are inconsistent with the 
remainder of the record.  The reference to an upper enoscopy 
in November 2003 is a reference to a gastroenterology consult 
and not the actual report from the procedure, which showed 
the diagnosis of a small sliding hiatal hernia with a small 
amount of gastroesophageal reflux.  

Additionally, later VA treatment records dated in December 
2003 indicate that the veteran was being treated for 
gastroesophageal reflux disease-like symptoms with a co-
existent small hiatal hernia.  Therefore, his complaints have 
been attributed to known diagnoses.  

Accordingly, there is no basis for his claim that frequent 
indigestion is due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  In other words, the relevant 
medical evidence establishes that the veteran does not have 
undiagnosed illnesses manifested by frequent indigestion.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As his claimed disorders 
have been diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.

Turning to his service connection claim on a direct basis, 
his service medical records reflect that his complaints of 
indigestion and stomach/intestine trouble were manifested 
prior to his service in the Southwest Asia theater of 
operations.  Specifically, in his reports of medical history 
completed in November 1989 and June 1983, he complained of 
frequent indigestion and stomach, liver, and intestinal 
trouble.  However, a service medical examination conducted 
contemporaneously with those reports objectively found that 
the veteran had a normal abdomen and viscera.  

In a November 2004 statement and during his September 2004 VA 
examinations, the veteran asserted that anemia he experienced 
during service is related to his gastroesophageal reflux 
disease and hiatal hernia.  

Indeed, service medical records reflect that he was anemic.  
However, there is no medical evidence of record indicating 
that the veteran's experience of anemia in-service is related 
to indigestion or that any such disease or symptoms are 
attributed to his currently-diagnosed gastroesophageal reflux 
disease or hiatal hernia.    

As previously stated, the veteran is competent to report 
symptoms; however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Layno v. Brown, 6 Vet. App. at 470; Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

The Board acknowledges the July 2006 VA examination report 
that attributed the current complaints of frequent 
indigestion and left upper quadrant discomfort and similar 
symptoms he experienced service to his diagnosed and already 
service-connected celiac sprue.  

Therefore, in this case, the Board finds that the veteran is 
appropriately compensated for gastroesophageal reflux disease 
and hiatal hernia by the ratings assigned for celiac disease.  
In point of fact, his celiac disease is assigned precisely 
for the symptoms he is currently experiencing - moderate 
frequent episodes of bowel disturbance with abdominal 
distress (i.e. heartburn, indigestion, bloating, and 
abdominal discomfort).  Therefore, the Board concludes that 
entitlement to GERD and hiatal hernia would amount to 
pyramiding.

Furthermore, a review of post-service medical evidence does 
not demonstrate any findings indicative of gastroesophageal 
reflux or hiatal hernia until 2003.  Specifically, during VA 
examinations conducted in September 2004 the veteran stated 
that he began having vague abdominal discomfort in 2003.  
This is consistent with VA treatment records, which indicate 
the veteran sought treatment in October 2003 for abdominal 
pain.       

The multi-year gap between service separation (1996) and the 
initial diagnosis of gastroesophageal reflux disease and 
hiatal hernia (2003), in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
veteran's assertions that he has experienced this disorder 
since active duty.  

In addition to the documented post service treatment records, 
the evidence also includes statements from the veteran 
asserting continuity of symptoms. The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, 
the Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed 
gastroesophageal reflux and hiatal hernia and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board acknowledges that the veteran is competent to 
provide evidence of his own experiences, the fact that he did 
not complain of indigestion for more than seven years after 
separation from service weighs heavily against the claim he 
now makes that he has had problems ever since service.  

Furthermore, no competent evidence of record causally relates 
gastroesophageal disease or hiatal hernia to active service.  
Specifically, no medical examiner or treating physician has 
established or suggested a medical nexus between the 
veteran's diagnosis of gastroesophageal disease and hiatal 
hernia and active duty.  Rather, the July 2006 VA examiner 
concluded his current symptoms are related to his service-
connected celiac sprue.  

The Board also acknowledges the veteran's statements 
asserting a relationship between his currently-diagnosed 
gastroesophageal reflux and hiatal hernia and active duty 
service.  However, he is not competent to offer opinions on 
medical diagnosis or causation. See Layno v. Brown, 6 Vet. 
App. at 470; Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Given the absence of identified symptomatology for several 
years after discharge and no medical nexus between the 
veteran's current complaints and active duty, but a nexus 
between his gastroesophageal disease and a hiatal hernia with 
his service-connected celiac sprue, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

In addition, the Board has considered the veteran's 
competency and credibility with respect to his claim for an 
increased rating.  As noted, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in August 2004 and March 2006 
that fully addressed all four notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to his service connection claim for 
gastroesophageal and hiatal hernia, in a July 2006 and 
November 2006 letter, the RO provided the veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records and VA outpatient treatment records.  The veteran 
submitted statements in support of his claim and copies of 
service medical records.  In addition, the appellant was 
afforded VA medical examinations in conjunction with his 
claims on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for degenerative disc and 
joint disease of the cervical spine is denied.

A rating in excess of 10 percent for degenerative disc and 
joint disease of the thoracolumbar spine is denied.

A rating in excess of 10 percent for degenerative joint 
disease of the right shoulder is denied.

A rating in excess of 10 percent for degenerative joint 
disease and bursitis of the left shoulder is denied.

Service connection for gastroesophageal reflux and hiatal 
hernia is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


